PER CURIAM.
After careful consideration of the record, we hold that the Department of Revenue is correct in its assertion that the circuit court’s final judgment on the Department’s Petition for Enforcement of Administrative Support Order did not prospectively change the child support amount established in the earlier Administrative Support Order and thus, pursuant to section 409.2568(10)(b), Florida Statutes (2010), the final judgment could not “supersede” the administrative order.
Accordingly, we affirm the Final Judgment on Petition for Enforcement of Administrative Support Order in all respects except in regard to the lower court’s attempt to have the final judgment supersede the administrative order. We remand to the circuit court with instructions to strike this provision.
AFFIRMED in part, REVERSED in part and REMANDED.
MONACO, C.J., SAWAYA and ORFINGER, JJ., concur.